Exhibit 10.26

LOGO [g150015ex1026_p001.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999, (the
“Agreement”) is made as of this      day of             , 2006, by and between
the undersigned parties, and does hereby alter, amend, and modify the Agreement
and supersedes and takes precedence over any conflicting provisions contained in
the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

1. Amendment to the Agreement.

a. Effective July 1, 2006 the Wealth Management Services shall be extended for
an addition eight (8) years terminating on June 30, 2014.

b. Effective July 1, 2006, in addition to the Wealth Management Services
provided under the Agreement, Customer desires and Metavante agrees to provide
additional services in accordance with Exhibit A.

c. Effective July 1, 2006 the Electronic Funds Delivery (EFD) Services shall be
extended for an additional eight (8) years terminating on June 30, 2014.

d. Metavante agrees to the terms and conditions regarding the EFD Services in
accordance with Exhibit B.

e. Effective July 1, 2006 the Business Internet Banking (BIB) Services shall be
extended for an additional three (3) years and shall automatically renew at the
end of the Term on the same terms (including pricing terms) for twelve-month
periods unless earlier terminated or unless Customer provides Metavante with
written notice of non-renewal at one-hundred twenty (120) days prior to the
expiration of the Term.

f. The monthly base fee for the Business Internet Banking (BIB) Services as
described in the Amendment

dated July 1, 2004 shall be amended as set forth in Exhibit B.

g. Effective July 1, 2006 the Consumer Internet Banking (CeB) Services pricing
shall be modified in accordance with Exhibit B.

h. In addition to the Consumer Internet Banking (CeB) Services provided under
the Agreement, Customer desires and Metavante agrees to provide Direct Bill Pay
Services in accordance with Exhibit C. Customer agrees to pay for the fees
associated with Direct Bill Pay Services as set forth on Exhibit D. These
services are subject to additional terms outlined in Exhibit E.

i. Effective July 1, 2006 the Credit Card (Business) Services shall be extended
for an additional eight (8)

years terminating on June 30, 2014.

j. Effective July 1, 2006 Metavante shall provide monthly discounts on
processing fees as outlined in Exhibit B.

2. Continuance of Agreement. Except as amended herein, the conditions and terms
of the Agreement shall remain in full force and effect.

3. Binding Agreement. The parties hereto acknowledge that each has read this
Amendment, understands it, and agrees to be bound by its terms and conditions as
stated herein.

4. Miscellaneous. Capitalized terms used in this Amendment, which are not
otherwise defined herein, shall have the meanings ascribed thereto in the
Agreement.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

© 2006 Metavante Corporation   1   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

METAVANTE CORPORATION (“Metavante”) By:  

/s/ Paul T. Danola

Name:   Paul T. Danola Title:   President and Chief Operating Officer  
Financial Solutions Group By:  

/s/ James R. Geschke

Name:   James R. Geschke Title:   Executive Vice President   Financial
Technology Solutions FIRST MIDWEST BANCORP, INC. (“Customer”) By:  

/s/ Kent Belasco

Name:

 

Kent Belasco

Title:

 

EVP/CIO

 

© 2006 Metavante Corporation   2   First Midwest Bancorp, Inc Amend 060506